Citation Nr: 0942616	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-38 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for hearing loss of the 
right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran was afforded a July 2009 Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
hearing transcript is associated with the record.  At the 
Travel Board hearing, the Veteran and his representative 
presented evidence regarding an increased rating for hearing 
loss of the right ear and indicated that they did not seek 
appellate review of any additional issue(s).  Thus, the only 
issue on appeal is entitlement to a compensable rating for 
right ear hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that further development action is 
required before appellate review of the file can proceed.

When a Veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination. 
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). 

In this instance, there is no recent audiological examination 
available.  Although the RO scheduled an audiological 
examination, the examination never occurred.  At the July 
2009 Travel Board hearing, the Veteran affirmed that he was 
willing to undergo an examination.  The Board finds that the 
Veteran must be afforded another opportunity to undergo a VA 
audiological examination to assess the current severity of 
his right ear hearing loss.  38 C.F.R. § 3.159(c)(4).


However, the Board stresses to the Veteran that "[t]he duty 
to assist is not always a one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the 
entire claim with the Veteran performing a passive role.  
Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Thus, the 
Veteran must cooperate with the RO by attending the scheduled 
VA audiological examination.   

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his right ear 
hearing loss that is not included in the 
current record. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  The Veteran should be afforded a VA 
audiological examination to determine the 
present severity of his right ear hearing 
loss. The Veteran's claims file must be 
made available to the examiner prior to 
the examination, and the examiner must 
review the entire claims file in 
conjunction with the examination.

3.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the June 2009 
Supplemental Statement of the Case and 
readjudicate the claim.  If any benefit 
sought remains denied, the Veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

